Citation Nr: 0602574	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  05-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for multiple myeloma, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Hartford, Connecticut 
Regional Office (RO) which denied service connection for 
multiple myeloma.  

In December 2005 the veteran was afforded a videoconference 
hearing before the undersigned.  A transcript of that hearing 
is of record.  In December 2005 the Board granted the 
veteran's motion to have his case advanced on its docket.  


FINDING OF FACT

Multiple myeloma is not shown to be etiologically related to 
service, to include as a result of herbicide exposure.  


CONCLUSION OF LAW

Multiple myeloma was neither incurred in nor aggravated by 
military service and such incurrence may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

An October 2004 VCAA letter specifically informed the veteran 
of what information and evidence would be required to grant 
entitlement to service connection for multiple myeloma, 
including what evidence was required to demonstrate exposure 
to herbicides in service.  

The October 2004 VCAA letter satisfied the second and third 
elements of the duty to notify by advising the veteran of the 
types of evidence he was responsible for obtaining and of the 
types of evidence VA would undertake to obtain.  
Specifically, the letter explained that VA would help the 
veteran get such things as medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  

The October 2004 VCAA letter stated, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Thus, the veteran was adequately 
advised of the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. At 119-120.  In the present case 
VCAA notice was timely given in October 2004, prior to the 
initial AOJ adjudication in February 2005.    

The Board finds all required notice was given.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
service personnel records and associated them with the claims 
file.  VA also made a request to the National Personnel 
Records Center (NPRC) in November 2004 to verify the 
veteran's dates of service in Vietnam.  A response to that 
request was received in January 2005.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

VA has interpreted 38 U.S.C.A. § 5103A(d), as including a 
requirement that there be competent evidence of an event, 
disease or injury in service.  38 C.F.R. § 3.159(c)(4) 
(2005).

In this case, as will be discussed in greater detail below, 
there is no competent evidence of the claimed event or injury 
(exposure to herbicides) in service.  Thus, a VA examination 
is not warranted.  38 U.S.C.A. § 5103A(d) 38 C.F.R. 
§ 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

Service medical records are negative for any complaints of or 
treatment for multiple myeloma.  An October 2004 letter from 
Dr. L. states that the veteran was diagnosed with multiple 
myeloma in 2002 and stated that a known cause had not been 
found in the veteran's case, but that, based on the veteran's 
history of military service during the Vietnam War, his 
multiple myeloma was at least as likely as not due to 
exposure to Agent Orange.  

In an October 2004 letter Dr. A. stated that the veteran had 
been diagnosed with multiple myeloma in November 2002, and 
that studies had shown that Agent Orange exposure may be 
associated with multiple myeloma.  

The veteran's Form DD 214 indicates that he was awarded the 
National Defense Service Medal, Vietnam Service Medal, 
Vietnam Campaign Medal, and Republic of Vietnam Armed Forces 
Merit Unit Citation.  In a November 2004 statement in support 
of his claim the veteran stated that he served on COMDESRON 
21 about one quarter mile off the coast of Vietnam.  

The response received from NPRC in January 2005 indicated 
that the veteran was on board ships in the official waters of 
Vietnam, but that personnel records did not contain enough 
information to make a definitive statement regarding in-
country service.  Service personnel records reflect service 
in the Philippines and aboard the U.S.S. St. Paul and 
COMDESCRON 21, but there is no indication of docking in the 
Republic of Vietnam.  

In his March 2005 notice of disagreement (NOD) the veteran 
stated that the ships he served on were within one half mile 
of the coast of Vietnam and that he breathed air and drank 
water which may have been contaminated.  

At his videoconference hearing the veteran testified that he, 
"did not set foot on Vietnam."  However, he added that he 
could see the defoliation on the shore and believed that he 
was exposed to Agent Orange and that the exposure had caused 
his multiple myeloma.  


III.  Legal Analysis

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West 2002), 38 C.F.R. § 3.303 (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§  3.307(a)(6)(iii); 3.313.  

The VA General Counsel has held that service on a deep-water 
naval vessel "off the shore" of Vietnam, in and of itself, 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  VAOGCPREC 27-97 (July 
23, 1997).

In-country service in Vietnam cannot be based on award of the 
Vietnam Service Medal or Republic of Vietnam Campaign Medal 
as those awards were not limited to service members serving 
in-country.  VA Adjudication and Procedure Manual, M21-1, 
Part III, Ch. 4, Par. 4.24(e) (July 1, 2004).
 
Multiple myeloma is subject to the presumption in 38 C.F.R. 
§ 3.309(e) if it becomes manifest to a degree of 10 percent 
or more at any time after service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii).   

Despite having verified service in the waters offshore of 
Vietnam, the veteran specifically testified, consistent with 
official records, that he never disembarked in the country.  
The Board is bound by the opinion of the General Counsel. 
Therefore, without evidence that the veteran was ever present 
within the boundaries of the Republic of Vietnam or that he 
ever came nearer to Vietnam than offshore in a deep-water 
vessel, presumed exposure to Agent Orange is not established, 
and the veteran is not entitled to presumptive service 
connection for multiple myeloma on the basis of herbicide 
exposure in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Generally, proof of direct service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

While there is evidence of current multiple myeloma, there is 
no evidence of multiple myeloma in service.  In regard to the 
element of a nexus between an in-service injury or disease 
and the veteran's current multiple myeloma, the Board has 
considered the letters from Drs. A. and L. and the veteran's 
own statements.   

Dr. A. stated that, "[s]tudies have shown that exposure to 
Agent Orange may be associated with lymphoproliferative 
disorders such as multiple myeloma."  A doctor's opinion 
which, as here, is phrased in terms that amount to no more 
than "may or may not" is insufficient to serve as a basis 
for service connection.  See Winsett v. West, 11 Vet. App. 
420, 424 (1998).    

Dr. L. based her nexus opinion on the veteran's history of 
probable exposure to Agent Orange during service.  When a 
medical opinion relies at least partially on the veteran's 
rendition of history, the Board is not bound to accept the 
medical conclusion, as it has no greater probative value then 
the facts alleged by the veteran.  Reonal v. Brown, 5 Vet. 
App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  

The medical opinions were based on an assumption that the 
veteran was exposed to Agent Orange.  The record does not 
show such exposure.  

While the veteran contends that he could have had as much 
Agent Orange exposure as someone serving on land in Vietnam, 
there is no evidence that he has the expertise needed to 
render an opinion on the levels of likely herbicide exposure 
in the water off Vietnam.  As a lay person the veteran would 
not be competent to express an opinion as to the levels of 
(or even whether there were) herbicides in the water or air 
off Vietnam.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Congress and VA have obviously reached a conclusion different 
from that of the veteran, by limiting presumptive exposure to 
those who actually were in Vietnam.  There is no competent 
evidence that the veteran had actual herbicide exposure in 
service.

It has not been contended, and there is no evidence, that 
multiple myeloma was identified within one year of service.  
Service connection on the basis of presumptions accorded 
certain chronic diseases is, therefore, not warranted.  
38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  There is also no competent evidence 
otherwise linking multiple myeloma to an inservice disease or 
injury.

Thus, the Board finds that the veteran is not entitled to 
direct service connection for multiple myeloma.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application and the claim for service connection for multiple 
myeloma, including as a result of herbicide exposure, must be 
denied on both a presumptive and direct basis.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for multiple myeloma, to 
include as secondary to herbicide exposure, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


